Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of group II, claims 10-33, and the species of a constitutively active STAT protein in the reply filed on June 3, 2021 is acknowledged.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 3, 2021.
Claims 10-33 are under examination, drawn to a method of treating an inflammatory or autoimmune disease.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the 
The present claims are drawn to a method of treating a subject suffering from an inflammatory or autoimmune disease, disorder, or condition, comprising the step of administering to a subject an engineered regulatory T-cell characterized by constitutive STAT activity. However the instant specification, as filed, does not provide sufficient enabling description for preventing or treating any inflammatory or autoimmune disease, disorder, or condition as encompassed by the claims because there does not appear to be sufficient in vitro or in vivo evidence to support administering the above cell to lessen or ameliorate the symptoms of any inflammatory or autoimmune disease, disorder, or condition.
Applicant’s specification lists numerous diseases which fall under the above category, including infectious pathogens, toxins, chemical irritants, physical injury, graft versus host disease, type I diabetes, vasculitis, temporal arteritis, rheumatoid arthritis, lupus, celiac disease, Sjogren’s syndrome, polymyalgia rheumatica, and multiple sclerosis (para. 0083-0087). These diseases and conditions are highly varied in both pathology and mechanism of action, whereas Applicant’s specification only describes the correlation of a mouse engineered to express Treg cells with constitutively activated STAT5 and reduction autoimmunity in a mouse model of experimental autoimmune encephalomyelitis (para. 0135). At no point was the above engineered cell administered to a wildtype mouse.
Pharmaceutical therapies in the absence of in vivo clinical data are unpredictable for the following reasons; (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein; (2) the protein may not reach the target area because, i.e. the protein may not be able to Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).
The specification does not adequately teach how to effectively prevent or treat the breadth of diseases or reach an appropriate beneficial therapeutic endpoint in by administering the antibody. The specification does not teach how to extrapolate data obtained from various in vitro or in vivo observations as well as clinical experience with the antibody to the development of effective methods of preventing or treating plethora of the diseases broadly encompassed by the claimed invention.
There is insufficient guidance and direction as well as objective evidence provided for treating the scope of diseases encompassed by the claimed method. In view of the lack of predictability of the art (e.g., treating any autoimmune or inflammatory disease) to which the invention pertains, undue experimentation would be required to practice the claimed method of prevention any of the above diseases with a reasonable expectation of success, absent a specific and detailed description in applicant's specification of how to effectively use the claimed agent and absent working examples providing evidence which is reasonably predictive that the claimed agent is effective for treating any autoimmune or inflammatory disease commensurate in scope with the claimed invention.
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary, the limited working .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-12, 14-19, 21-24, 26-31, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogtenhuber (Blood. 2010 Jul 22;116(3):466-74), as evidenced by Rawlings (J Cell Sci. 2004 Mar 15;117(Pt 8):1281-3).
Vogtenhuber teaches the use of Treg cells which have been modified to constitutively express STAT5b are effective in treating graft versus host disease (page 466, right column, second paragraph). Vogtenhuber further teaches that this method may be accomplished by ex vivo genetic modification of donor CD4+ Tregs (page 473, right column, third paragraph and page 467, left hand column, second paragraph), which would necessarily require the steps of collecting a sample from a subject containing regulatory T-cells, isolating regulatory T-cells from the sample or in vitro generating regulatory T-cells from the isolated immune cell population, engineering the regulatory T-cell to comprise constitutive STAT activity, and administering the engineered regulatory T-cell comprising constitutive STAT activity to a subject.

Vogtenhuber further teaches that the above cells may come from an MHC mismatched donor (page 467, right column, second paragraph), which would necessarily require that the subject from whom the sample is collected and the subject to whom the engineered regulatory T-cell is administered are not the same.
While Vogtenhuber does not explicitly teach that the constitutively active STAT protein is constitutively phosphorylated or dimerized, Rawlings teaches that activation of STAT is caused by phosphorylation for an active JAK protein, which naturally results in dimerization of STAT (page 1282, left column, first paragraph). Vogtenhuber therefore inherently teaches these properties. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is noted that, if the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d.

Claims 10-16, 18-19, 22, 25-28, and 30-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka (WO2016127257A1).

Tanaka teaches a method of making the above cell, comprising:
a) isolating immune cells from a mammal;
b) transfecting or transducing the isolated immune cells, optionally isolated T cells, with a nucleic acid encoding a CAR herein disclosed or a vector comprising said nucleic acid; and
c) optionally isolating and/or expanding CAR-expressing cells, optionally CAR-expressing T cells (para. 000126).
Tanaka also teaches that the above cells contain endogenous TCRs (para. 00039).
Tanaka teaches that the above cells show significantly higher phosphorylation of STAT5 (para. 00156).
While Tanaka does not explicitly teach that the constitutively active STAT protein is constitutively phosphorylated or dimerized, Rawlings teaches that activation of STAT is caused by phosphorylation for an active JAK protein, which naturally results in dimerization of STAT (page 1282, left column, first paragraph). Tanaka therefore inherently teaches these properties. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter In re Spada, 911 F.2d 705, 709, 15 USPQ2d.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 20 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Vogtenhuber in view of Riley (Immunity. 2009 May;30(5):656-65).
As stated above, Vogtenhuber teaches the use of Treg cells which have been modified to constitutively express STAT5b are effective in treating graft versus host disease (page 466, right column, second paragraph). Vogtenhuber further teaches that this method may be accomplished by ex vivo genetic modification of donor CD4+ Tregs (page 473, right column, third paragraph and page 467, left hand column, second paragraph).
However, Vogtenhuber does not teach that the subject from whom the sample is collected and the subject to whom the engineered regulatory T-cell is administered may be the same.
Riley teaches the use of autologous Tregs (i.e. from the patient) by obtaining patient cells from the patient, enriching, expanding ex vivo, and reinfusing (page 656, right column, first paragraph). Riley further teaches that autoimmune disease may be ameliorated by adding Tregs to a patient (page 656, left column, first paragraph).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Vogtenhuber and Riley to arrive at the claimed invention. As Vogtenhuber teaches, Treg cells which have been modified to constitutively express STAT5b are effective in treating graft versus host disease. The method of autologous Treg expansion, enrichment, and reinfusion taught by Riley could be performed using a Treg engineered ex vivo to constitutively express STAT5b by the skilled artisan by simply obtaining the cells from the patient instead of a donor. 

Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Onishi (Mol Cell Biol. 1998 Jul;18(7):3871-9.) and Burchill (J Immunol. 2007 Jan 1;178(1):280-90.).

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        

/SHARON X WEN/Primary Examiner, Art Unit 1644